DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because there is only one drawing, and it cannot have a label. See CFR 1.84(u).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: As discussed above, the sole drawing cannot have a label. The specification therefore cannot refer to “Fig. 1.” Instead, references to the sole drawing must be read “the Figure.” Appropriate correction is required.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  The structural formulas are difficult to read. In particular in each claim the substituent variables R8 and R9 are difficult to read and in claim 1 the index n is in each instance difficult to read.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  Lines 13, 16, 18, and 19-20 of the claim contain the limitation “… R19 are independently C1-8 alkyl group …”. In each case this limitation should read “… R19 are each independently C1-8 alkyl group …” (emphasis added to show change). Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  Lines 1-2 of the claim contain the limitation “… R19 are independently …”. This limitation should read “… R19 are each independently …” (emphasis added to show change). Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  Lines 7-8 of the claim contain the limitation “… R19 are independently C1-8 alkyl group …”. This limitation should read “… R19 are each independently C1-8 alkyl group …” (emphasis added to show change). Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  Line 9 of the claim contains the limitation “… R19 are independently C1-8 alkyl group …”. This limitation should read “… R19 are each independently C1-8 alkyl group …” (emphasis added to show change). Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  Line of the claim contains the limitation “… R19 are independently C1-8 alkyl group …”. This limitation should read “… R19 are each independently C1-8 alkyl group …” (emphasis added to show change). Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  Line 8 of the claim contains the limitation “… R19 are independently C1-8 alkyl group …”. This limitation should read “… R19 are each independently C1-8 alkyl group …” (emphasis added to show change). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: Claim 1 recites the limitations “… R1 or R2 is independently …”, “… R3, R4, R5, R6, R7, R8, or R9 is independently …”, and “… R11, R12, R13, R14, R15, R16, R17, or R18 is independently …”. In each case the listing of substituent variables is the beginning of a Markush grouping. However, in each case, the use of the word “or” at the end of the listing of substituent variables renders the limitation indefinite, because it is unclear if each of the listed substituent variables is limited to the Markush group or if only one of the listed substituent variables is limited to the Markush group. 
For the purposes of examination, the Examiner is interpreting the claim such that each of the listed substituent variables is limited to the Markush group. Furthermore, the Examiner notes that the limitations would be definite if they read as  “… R1 and R2 are each independently …”, “… R3, R4, R5, R6, R7, R8, and R9 are each independently …”, and “… R11, R12, R13, R14, R15, R16, R17, and R18 are each independently …”.

Regarding claim 2: Claim 2 is rejected due to its dependency from claim 1. Additionally, claim 2 recites the limitation “… R1 or R2 is independently …”. The use of the word “or” at the end of the listing of substituent variables renders the limitation indefinite, because it is unclear if each of the listed substituent variables is limited to the Markush group or if only one of the listed substituent variables is limited to the Markush group. 
For the purposes of examination, the Examiner is interpreting the claim such that each of the listed substituent variables is limited to the Markush group. Furthermore, the Examiner notes that the limitation would be definite if it read as  “… R1 and R2 are each independently …”.

Regarding claim 3: Claim 3 is rejected due to its dependency from claim 1. Additionally, claim 3 recites the limitation “… R3, R4, R5, R6, R7, R8, R9, R11, R12, R13, R14, or R15 are independently …”. The use of the word “or” at the end of the listing of substituent variables renders the limitation indefinite, because it is unclear if each of the listed substituent variables is limited to the Markush group or if only one of the listed substituent variables is limited to the Markush group. 
For the purposes of examination, the Examiner is interpreting the claim such that each of the listed substituent variables is limited to the Markush group. Furthermore, the Examiner notes that the limitation would be definite if it read as  “… R3, R4, R5, R6, R7, R8, R9, R11, R12, R13, R14, and R15 are each independently …”.

Regarding claim 4: Claim 4 is rejected due to its dependency from claim 1. Additionally, claim 4 recites the limitation “… R16, R17, or R18 is independently …”. The use of the word “or” at the end of the listing of substituent variables renders the limitation indefinite, because it is unclear if each of the listed substituent variables is limited to the Markush group or if only one of the listed substituent variables is limited to the Markush group. 
For the purposes of examination, the Examiner is interpreting the claim such that each of the listed substituent variables is limited to the Markush group. Furthermore, the Examiner notes that the limitation would be definite if it read as  “… R16, R17, and R18 are each independently …”.

Regarding claims 5 and 10: Claims 5 and 10 are rejected due to its dependency from claim 1.

Regarding claim 6: Claim 6 is rejected due to its dependency from claim 1. Additionally, claim 6 recites the limitations “… R1 or R2 is independently …” and “… R3, R4, R5, R6, R7, R8, or R9 is independently …”. In each case the listing of substituent variables is the beginning of a Markush grouping. However, in each case, the use of the word “or” at the end of the listing of substituent variables renders the limitation indefinite, because it is unclear if each of the listed substituent variables is limited to the Markush group or if only one of the listed substituent variables is limited to the Markush group. 
For the purposes of examination, the Examiner is interpreting the claim such that each of the listed substituent variables is limited to the Markush group. Furthermore, the Examiner notes that the limitations would be definite if they read as  “… R1 and R2 are each independently …” and “… R3, R4, R5, R6, R7, R8, and R9 are each independently …”.

Regarding claim 7: Claim 7 is rejected due to its dependency from claim 1. Additionally, claim 7 recites the limitations “… R1 or R2 is independently …”, “… R3, R4, R5, R6, R7, R8, R9, R11, R12, R13, R14, or R15 is independently …”, and “… R16, R17, or R18 is independently …”. In each case the listing of substituent variables is the beginning of a Markush grouping. However, in each case, the use of the word “or” at the end of the listing of substituent variables renders the limitation indefinite, because it is unclear if each of the listed substituent variables is limited to the Markush group or if only one of the listed substituent variables is limited to the Markush group. 
For the purposes of examination, the Examiner is interpreting the claim such that each of the listed substituent variables is limited to the Markush group. Furthermore, the Examiner notes that the limitations would be definite if they read as  “… R1 and R2 are each independently …”, “… R3, R4, R5, R6, R7, R8, R9, R11, R12, R13, R14, and R15 are each independently …”, and “… R16, R17, and R18 are each independently …”.

Regarding claim 8: Claim 8 is rejected due to its dependency from claim 1. Additionally, claim 8 recites the limitations “… R1 or R2 is independently …”, “… R3, R4, R5, R6, R7, R8, R9, R11, R12, R13, R14, or R15 is independently …”, and “… R16, R17, or R18 is independently …”. In each case the listing of substituent variables is the beginning of a Markush grouping. However, in each case, the use of the word “or” at the end of the listing of substituent variables renders the limitation indefinite, because it is unclear if each of the listed substituent variables is limited to the Markush group or if only one of the listed substituent variables is limited to the Markush group. 
For the purposes of examination, the Examiner is interpreting the claim such that each of the listed substituent variables is limited to the Markush group. Furthermore, the Examiner notes that the limitations would be definite if they read as  “… R1 and R2 are each independently …”, “… R3, R4, R5, R6, R7, R8, R9, R11, R12, R13, R14, and R15 are each independently …”, and “… R16, R17, and R18 are each independently …”.

Regarding claim 9: Claim 9 is rejected due to its dependency from claim 1. Additionally, claim 9 recites the limitations “… R15, R16, R17, or R18 is independently …”  and “… R11, R12, R13, and R14 are independently …”. In each case the listing of substituent variables is the beginning of a Markush grouping. However, in each case, the use of the word “or” at the end of the listing of substituent variables renders the limitation indefinite, because it is unclear if each of the listed substituent variables is limited to the Markush group or if only one of the listed substituent variables is limited to the Markush group. 
For the purposes of examination, the Examiner is interpreting the claim such that each of the listed substituent variables is limited to the Markush group. Furthermore, the Examiner notes that the limitations would be definite if they read as  “… R15, R16, R17, and R18 are each independently …” and “… R11, R12, R13, and R14 are each independently …”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2015/0090974 A1) (hereafter “Kim”).
Regarding claims 1-5 and 9-10: Kim discloses an organic light-emitting device comprising a pair of electrodes and an organic light-emitting element disposed between the electrodes {Table 1 and paragraphs [0143] and [0134]-[0136]: Example 6}.
The organic light-emitting element comprises the organic metal compound shown below {(Table 1 and paragraphs [0143] and [0134]-[0136]: Example 6 comprises compound P-10.), (p. 14 and paragraphs [0112]-[0121]: Compound P-10)}.
[AltContent: textbox (Kim’s Compound P-10)]
    PNG
    media_image1.png
    689
    504
    media_image1.png
    Greyscale



Regarding claims 1-5 and 9-10: Kim discloses an organic light-emitting device comprising a pair of electrodes and an organic light-emitting element disposed between the electrodes {Table 1 and paragraphs [0137] and [0134]-[0136]: Comparative Example 2}.
The organic light-emitting element comprises the organic metal compound shown below {(Table 1 and paragraphs [0137] and [0134]-[0136]: Comparative Example 2 comprises compound T-1.), (paragraph [0137]: Compound T-1)}.
[AltContent: textbox (Kim’s Compound T-1)] 
    PNG
    media_image2.png
    602
    371
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Otsu et al. (US 2010/0141126 A1) (hereafter “Otsu”) in view of Ragini et al. (US 2006/0228582 A1) (hereafter “Ragini”).
Regarding claims 1-6 and 10: Otsu discloses an organic light-emitting device comprising a pair of electrodes and an organic light-emitting element disposed between the electrodes {paragraphs [0302]-[0311]}.
The organic light-emitting element comprises the organic metal compound shown below {(paragraphs [0302]-[0311], specifically paragraph [0305]: The device comprises Compound (1) in the light-emitting layer.), (paragraph [0112], p. 8: Compound (1))}.

    PNG
    media_image3.png
    430
    587
    media_image3.png
    Greyscale

Otsu does not exemplify that the compound shown above comprises a trialkylsilyl group at one of the positions corresponding to the instant R3 to R9.
However, Otsu teaches that the compounds of Otsu (including Compound (1)) comprise the structure of one of formulas (1) to (4) of Otsu {paragraphs [0027] and [0112]}. Otsu teaches that the compounds of Otsu can have substituents, which can be trimethylsilyl {paragraph [0081]}.
Ragini teaches metal complex compounds having the structure shown below {paragraph [0016]}.

    PNG
    media_image4.png
    500
    454
    media_image4.png
    Greyscale


Where in the structurally formula above rings CY1 and CY2 can each be aromatic rings and A^B is a monoanionic bidentate ligand {paragraph [0016]}. At least one of CY1, CY2, and A^B comprises a silyl substituent {paragraph [0016]}.
The compounds of Ragini are useful as phosphorescent light-emitting dopants in the light-emitting layer of organic light-emitting devices {abstract and paragraphs [0014]-[0015] and [0057]-[0060]}.
Ragini teaches that silyl substituted cyclometalated transition metal complexes have heat stability and highly efficient blue luminescence {paragraph [0029]}. Ragini exemplifies trimethylsilyl {paragraphs [0057]-[0060]}.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Otsu shown above by substituting the compound with a trimethylsilyl group, based on the teaching of Ragini. The motivation for doing so would have been to provide a metal complex having heat stability and efficient luminescence, as taught by Ragini.
Furthermore, it would have been obvious to have placed the substituent at one of the positions the correspond to the instant R3 to R9. The selection of one of the positions the correspond to the instant R3 to R9 would have been a choice from a finite number of identified, predictable solutions—the possible places where the substituent could be placed—with a reasonable expectation of success. See MPEP 2143(I)(E). One of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Otsu et al. (US 2010/0141126 A1) (hereafter “Otsu”) in view of Ragini et al. (US 2006/0228582 A1) (hereafter “Ragini”) as applied to claim 1 above, and further in view of Kwong et al. (US 2009/0108737 A1) (hereafter “Kwong”).
Regarding claim 7: Otsu as modified by Ragini teaches all of the features with respect to claim 1, as outlined above. 
Otsu does not exemplify a compound similar to the compound of Otsu shown above except for being a heteroleptic complex comprising a 2-phenylpyridine ligand.
Kwong teaches materials for use in organic light emitting devices {paragraph [0013]}. Kwong teaches heteroleptic transition metal complexes {paragraph [0055]}. Kwong teaches that heteroleptic complexes may be advantageous in some situations because of the desirable properties imparted by the different ligands {paragraph [0055]}. Kwong teaches that a heteroleptic Ir(L1)2(L2) complex may possess desirable features that are imparted by each ligand (i.e. L1 imparts good stability, while L2 imparts reduced molecular weight and lower evaporation temperature) {paragraph [0055]}.
Otsu teaches that the compounds of Otsu have good efficiency, good lifetime, good storage stability, and short wavelength light emissions {paragraphs [0024], [0036], and [0055]-[0061]}.
Kwong exemplified unsubstituted 2-phenylpyridine ligands as a second ligand {paragraph [0057]: Compounds 10, 25-27}. Unsubstituted 2-phenylpyridine ligands have lower molecular weight than the ligands of the compound of Otsu.
Thus, ligands L1 of Otsu would impart good efficiency, good lifetime, good storage stability, and short wavelength light emissions, and ligands L2 that are unsubstituted 2-phenylpyridine would impart reduced molecular weight and lower evaporation temperature. As described above, Kwong teaches that a heteroleptic complex can have the formula Ir(L1)2(L2).
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Otsu by making the compound a heteroleptic metal complex comprising two ligands of the compound of Otsu and a single 2-phenylpyridine ligand, based on the teaching of Kwong. The motivation for doing so would have been to take advantage of the differing properties of the two different ligands, as described above, as taught by Kwong.

Regarding claim 8: Otsu as modified by Ragini teaches all of the features with respect to claim 1, as outlined above. 
Otsu does not exemplify a compound similar to the compound of Otsu shown above except for being a heteroleptic complex comprising a 2-phenylpyridine ligand.
Kwong teaches materials for use in organic light emitting devices {paragraph [0013]}. Kwong teaches heteroleptic transition metal complexes {paragraph [0055]}. Kwong teaches that heteroleptic complexes may be advantageous in some situations because of the desirable properties imparted by the different ligands {paragraph [0055]}. Kwong teaches that a heteroleptic Ir(L1)(L2)2 complex may possess desirable features that are imparted by each ligand (i.e. L1 imparts good stability, while L2 imparts reduced molecular weight and lower evaporation temperature) {paragraph [0055]}.
Otsu teaches that the compounds of Otsu have good efficiency, good lifetime, good storage stability, and short wavelength light emissions {paragraphs [0024], [0036], and [0055]-[0061]}.
Kwong exemplified unsubstituted 2-phenylpyridine ligands as a second ligand {paragraph [0057]: Compounds 10, 25-27}. Unsubstituted 2-phenylpyridine ligands have lower molecular weight than the ligands of the compound of Otsu.
Thus, ligands L1 of Otsu would impart good efficiency, good lifetime, good storage stability, and short wavelength light emissions, and ligands L2 that are unsubstituted 2-phenylpyridine would impart reduced molecular weight and lower evaporation temperature. As described above, Kwong teaches that a heteroleptic complex can have the formula Ir(L1)(L2)2.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have further modified the compound of Otsu by making the compound a heteroleptic metal complex comprising a single ligand of the compound of Otsu and two 2-phenylpyridine ligands, based on the teaching of Kwong. The motivation for doing so would have been to take advantage of the differing properties of the two different ligands, as described above, as taught by Kwong.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786